DETAILED ACTION
This action is in response to the amendment filed November 19, 2021. 
The specification and claims 1-4 have been amended and claims 6-9 have been added. Claims 1-9 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2021 has been considered by the examiner.

Drawings
The replacement drawings were received on November 19, 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In each of paragraphs [0014]-[0016] it is believed that the description of plural “interior walls 98” should refer to a singular interior wall since Figs. 1 and 2 appear to show the interior cavity 96 of the housing 30 surrounded by a single cylindrical wall 98, rather than a plurality of walls.  Appropriate correction is required.
Claim Objections
Claims 1, 3, 6 and 7 are objected to because of the following informalities:  
In line 5 of each of claims 1 and 6 “interior walls” should be changed to --an interior wall--, and in line 3 of each of claims 3 and 7, “walls” should be changed to 
--wall-- for the reasons given in the objection to the specification above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last three lines of claim 1, the limitation “the poly lock and brake segments are configured to receive an expanding load or a compressing load” is vague and does not particularly point out that a torsional load applied to the unlock shaft 84 causes a load acting to compress the brake segments 88 to engage the gear shaft 26, and a torsional load applied to the gear shaft 26 causes a load acting to expand the brake segments toward engagement with the interior wall 98 of the housing 30 as described in paragraphs [0015]-[0016] of the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
US 6,715,562 B1 (Chen).
Regarding claim 1, Chen discloses a backdrive braking element for preventing backdrive of a shaft (the shaft of the driving device 4 connected to driving disk 41), the backdrive braking element comprising: a poly-lobed locking mechanism (1) including an unlock shaft (41) couplable to the shaft, wherein the poly-lobed locking mechanism is contained in a housing (2) having an interior cavity (22) surrounded by an interior wall, wherein the unlock shaft has a polygon shaped inside profile (41a) and is coupled to a poly lock drive and brake assembly (11, 12) and wherein the poly lock drive and brake assembly includes a plurality of poly lock drive and brake segments (11d) and is contained within the interior cavity of the housing, and wherein the poly lock and brake segments are configured to receive an expanding load which presses the segments   ring 12 as described in column 3, lines 5-16. It is noted that the alternative recitation “configured to receive an expanding load or a compressing load” is interpreted as requiring only one of an expanding load or a compressing load.
Regarding claim 5, the poly lock drive and brake assembly is formed of two or more segments (three columns 11d are shown) or lobes.

Allowable Subject Matter
Claims 6-9 are allowed.
Claims 2-4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 19, 2021 with respect to amended claim 1 have been fully considered but they are not persuasive.  
In response to applicant's arguments on pages 7-8 of the response that the Chen reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (“an inside profile of the brake segment…exerts inward, compressing pressure on the first end profile of the input gear shaft”; “(w)hen an external backdrive force is exerted on the device, the two or more brake segments exert outward pressure on the inside profile of the unlock shaft”, and “(i)f the expansion load is greater than the compressing load, the poly lock and brake segments inhibit the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0262532 A1 discloses a reverse input cutoff clutch having engaging elements 5 which can be compressed into engagement with a shaft 3 and expanded into engagement with a surface 10.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656